DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-15 are pending.


Claim Rejections - 35 USC § 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classifying, by the virtual assistance system, one or more entities and intent identified from each of the classified user data and the real agent data using a predefined domain model, wherein the one or more entities and the intent are combined to identify a plurality of a sequence of resolution data; determining, by the virtual assistance system, a first set of resolution data indicative of mandatory information required for resolving the query and a second set of resolution data indicative of supplementary information for resolving the query, based on the classification of the one or more entities and the intent; and clustering, by the virtual assistance system, each of the plurality of sequence of resolution data into one or more category associated with type of users, based on at least one of the first set of resolution data and the second set of resolution data, one or more parameters associated with the one or more users and parameters associated with historical resolution data used for responding to the query.
The limitation of classifying, by the virtual assistance system, one or more entities and intent identified from each of the classified user data and the real agent data using a predefined domain model, wherein the one or more entities and the intent are combined to identify -a plurality of a sequence of resolution data; determining, by the virtual assistance system, a first set of resolution data indicative of mandatory information required for resolving the query and a second set of resolution data indicative of supplementary information for resolving the query, based on the classification of the one or more entities and the intent; and clustering, by the virtual assistance system, each of the plurality of sequence of resolution data into one or more category associated with type of users, based on at least one of the first set of resolution data and the second set of resolution data, one or more parameters associated with the one or more users and parameters associated with historical resolution data used for responding to the query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - receiving, by a virtual assistance system, data comprising a plurality of interaction between one or more users and one or more real agents for resolving a query, wherein the data is classified into user data and real agent data. This additional element is insignificant extra-solution activity that is performing the pre-solution activity of mere data gathering that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element receiving data amounts to no more than insignificant extra-solution activity. The claim is not patent eligible.

Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 1 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classify one or more entities and intent identified from each of the classified user data and the real agent data using a predefined domain model, wherein the one or more entities and the intent are combined to identify a plurality of a sequence of resolution data; determine a first set of resolution data indicative of mandatory information required for resolving the query and a second set of resolution data indicative of supplementary information for resolving the query, based on the classification of the one or more entities and the intent; and cluster each of the plurality of sequence of resolution data into one or more category associated with type of users, based on at least one of the first set of resolution data and the second set of resolution data, one or more parameters associated with the one or more users and parameters associated with historical resolution data used for responding to the query.
The limitation of classify one or more entities and intent identified from each of the classified user data and the real agent data using a predefined domain model, wherein the one or more entities and the intent are combined to identify a plurality of a sequence of resolution data; determine a first set of resolution data indicative of mandatory information required for resolving the query and a second set of resolution data indicative of supplementary information for resolving the query, based on the classification of the one or more entities and the intent; and cluster each of the plurality of sequence of resolution data into one or more category associated with type of users, based on at least one of the first set of resolution data and the second set of resolution data, one or more parameters associated with the one or more users and parameters associated with historical resolution data used for responding to the query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor; and a memory communicatively coupled to the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor; and a memory communicatively coupled to the processor” language, the steps in the context of this claim encompasses the user manually performing each step. Similarly, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor; and a memory communicatively coupled to the processor” language, the steps in the context of this claim encompasses the user mentally performing these steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using “a processor; and a memory communicatively coupled to the processor” to perform the claimed. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also recites the additional element of receiving, by a virtual assistance system, data comprising a plurality of interaction between one or more users and one or more real agents for resolving a query, wherein the data is classified into user data and real agent data. This additional element is insignificant extra-solution activity that is performing the pre-solution activity of mere data gathering that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor; and a memory communicatively coupled to the processor” and receiving data amount to no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, respectively. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 8 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classifying one or more entities and intent identified from each of the classified user data and the real agent data using a predefined domain model, wherein the one or more entities and the intent are combined to identify a plurality of a sequence of resolution data; determining a first set of resolution data indicative of mandatory information required for resolving the query and a second set of resolution data indicative of supplementary information for resolving the query, based on the classification of the one or more entities and the intent; and clustering each of the plurality of sequence of resolution data into one or more category associated with type of users, based on at least one of the first set of resolution data and the second set of resolution data, one or more parameters associated with the one or more users and parameters associated with historical resolution data used for responding to the query.
The limitation of classifying one or more entities and intent identified from each of the classified user data and the real agent data using a predefined domain model, wherein the one or more entities and the intent are combined to identify a plurality of a sequence of resolution data; determining a first set of resolution data indicative of mandatory information required for resolving the query and a second set of resolution data indicative of supplementary information for resolving the query, based on the classification of the one or more entities and the intent; and clustering each of the plurality of sequence of resolution data into one or more category associated with type of users, based on at least one of the first set of resolution data and the second set of resolution data, one or more parameters associated with the one or more users and parameters associated with historical resolution data used for responding to the query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, the steps in the context of this claim encompasses the user manually performing each step. Similarly, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “at least one processor” language, the steps in the context of this claim encompasses the user mentally performing these steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using “at least one processor” to perform the claimed. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful receiving data comprising a plurality of interaction between one or more users and one or more real agents for resolving a query, wherein the data is classified into user data and real agent data. This additional element is insignificant extra-solution activity that is performing the pre-solution activity of mere data gathering that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one processor” and receiving data amount to no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, respectively. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198